


EXHIBIT 10.29

 

CALIPER LIFE SCIENCES, INC.


KEY EMPLOYEE CHANGE OF CONTROL


AND SEVERANCE BENEFIT PLAN

 


AMENDED AND RESTATED AS OF NOVEMBER 4, 2008

 

This Key Employee Change of Control and Severance Benefit Plan (the “Plan”),
previously adopted by the Board of Directors of Caliper Life Sciences, Inc. (the
“Company”), is hereby amended and restated effective November 4, 2008 to comply
with Section 409A of the Internal Revenue Code.  This Plan supersedes and
replaces the Plan amended and restated as of February 16, 2005, which in turn
amended and superseded the Company’s Change of Control Sr. Mgmt Severance/Equity
Acceleration Plan (the “Prior COC Plan”).  However, except as provided herein,
this Plan does not supersede any written agreement between the Company and any
employee.

 

BACKGROUND OF THE PLAN

 

A.                                   The Company draws upon the knowledge,
experience and objective advice of its executives and other key employees to
manage its business for the benefit of the Company’s stockholders.

 

B.                                     Due to the widespread awareness of the
possibility of mergers, acquisitions and other strategic alliances, change of
control is an issue in competitive recruitment and retention efforts.

 

C.                                     The Company recognizes that if there
occurred a change of control or other event that could substantially change the
nature and structure of the Company, the resulting uncertainty regarding the
consequences of such an event could adversely affect the Company’s ability to
attract, retain and motivate its executives and other key employees.

 

D.                                    In order to enhance the ability of the
Company to retain its executives and other key employees, the Company has
previously provided certain severance benefits to certain of its executives and
other key employees, in the event of termination following a change of control
of the Company, pursuant to the Prior COC Plan.  The Company replaced the
benefits provided under the Prior COC Plan with the benefits set forth in this
Plan, and extended the benefits set forth in this Plan to certain of its
executives and other key employees, subject to the terms and conditions set
forth herein.

 

E.                                      On February 14, 2005, the Compensation
Committee of the Company’s Board of Directors reviewed, approved and adopted the
terms of this Plan, and adopted a resolution recommending that the Company’s
Board of Directors approve and ratify this Plan.

 

F.                                      On February 16, 2005, this Plan was
approved and ratified by the Company’s Board of Directors.

 

G.                                     The Company now wishes to amend and
restate the Plan to comply with Section 409A of the Internal Revenue Code. 
Unless otherwise specifically provided herein, the Section 409A of the Code
changes are effective January 1, 2008.

 

1.                                      GENERAL

 

1.1                                 Defined Terms.  Capitalized terms used in
this Plan shall have the meanings set forth in Section 4 below, unless the
context clearly requires a different meaning.

 

--------------------------------------------------------------------------------


 

1.2                                 Purpose.  The purpose of this Plan is to aid
the Company in attracting, retaining and motivating its Eligible Participants by
providing specified compensation and other benefits to such Eligible
Participants in the event of a Covered Termination.

 

1.3                                 No Employment Agreement.  This Plan does not
obligate the Company to continue to employ an Eligible Participant for any
specific period of time, or in any specific role or geographic location. 
Subject to the terms of any applicable written employment agreement between
Company and an Eligible Participant, the Company may assign an Eligible
Participant to other duties, and either the Company or an Eligible Participant
may terminate such Eligible Participant’s employment by the Company at any time
for any reason.

 

1.4                                 Condition for Receipt of Benefits. 
Notwithstanding anything in this Plan to the contrary, the receipt by any
Eligible Participant of any of the benefits provided by this Plan shall be
conditioned on such Eligible Participant executing and delivering to the Company
an effective waiver and release of all claims such Eligible Participant may have
against the Company.

 

2.                                    TERMINATION UPON CHANGE OF CONTROL

 

2.1                               Cash Severance Benefit.  In the event of a
Change of Control and an Eligible Participant’s Covered Termination, the
Eligible Participant shall be entitled to the basic cash severance benefit
described below.

 

2.1.1                        Salary Continuation.  Subject to the terms of this
Section 2.1, such Eligible Participant shall receive payments equal to his or
her base pay at the time of such Eligible Participant’s Covered Termination for
(x) in the case of each Eligible Participant other than the President or Chief
Executive Officer of the Company, twelve (12) months and (y) in the case of the
President or Chief Executive Officer of the Company, twenty-four (24) months, or
in each case until such Eligible Participant is employed by another company,
whichever occurs earlier.

 

2.1.2                        Prorated Bonus Payment.  Subject to the terms of
this Section 2.1, such Eligible Participant shall receive his or her target
bonus or incentive payment for the year in which termination occurs, prorated
through the date of termination.

 

All cash severance payments made under this Section 2.1 shall be reduced by
applicable federal and state withholding taxes.  If there is a Change of
Control, (i) any cash payments pursuant to Section 2.1.1 shall be made on the
Company’s regular payroll dates commencing upon the later of (x) the date of the
Change of Control or (y) thirty (30) days following such Eligible Participant’s
Covered Termination and (ii) any cash payments pursuant to Section 2.1.2 shall
be paid in a lump sum upon the later of (x) the date of the Change of Control or
(y) thirty (30) days following such Eligible Participant’s Covered Termination. 
An Eligible Participant shall not be entitled to contribute any funds paid to
such Eligible Participant pursuant to this Plan to any deferred compensation
plan maintained by the Company and, with the exception of continuation
healthcare coverage mandated by the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) or similar state law, shall cease to be eligible to
actively participate in any other benefit plan maintained by the Company.  Other
than the vesting acceleration provided for in Section 2.2.1, there shall not be
any continuing vesting of any outstanding equity award granted to the Eligible
Participant by the Company during the period of time in which such Eligible
Participant receives salary continuation payments pursuant to this Section 2.1,
except as may otherwise be provided in a written agreement between the Company
and such Eligible Participant.

 

If any of the benefits set forth in this Section 2.1 are deferred compensation
under Section 409A of the Internal Revenue Code and the rules and regulations
thereunder (“Section 409A”), any Covered Termination triggering payment of such
benefits must constitute a “separation from service” under Section 409A before,
subject to Section 2.1.3  below, distribution of such benefits can commence. 
For purposes of clarification, this paragraph shall not cause any forfeiture of
benefits on the part of the

 

2

--------------------------------------------------------------------------------


 

Participant, but shall only act as a delay until such time as a “separation from
service” occurs.

 

2.1.3                        Specified Employee Delay. Notwithstanding the
foregoing, if any amount to be paid to an Eligible Participant pursuant to this
Plan as a result of such Eligible Participant’s termination of employment is
“deferred compensation” subject to Section 409A, and if the Eligible Participant
is a “Specified Employee” (as defined under Section 409A) as of the date of such
Eligible Participant’s termination of employment hereunder, then, to the extent
necessary to avoid the imposition of excise taxes or other penalties under
Section 409A, the payment of benefits, if any, scheduled to be paid by the
Company to such Eligible Participant hereunder during the first six (6) month
period following the date of a termination of employment shall not be paid until
the date which is the first business day after six (6) months have elapsed since
the Eligible Participant’s termination of employment for any reason other than
death.  To the extent the amounts to be paid to an Eligible Participant satisfy
the separation pay plan exception from deferred compensation described in Treas.
Reg. §1.409-1(b)(9)(iii), the amounts will not be treated as deferred
compensation subject to this six (6) month delay.  Any deferred compensation
payments delayed in accordance with the terms of this Section 2.1.3 shall be
paid in a lump sum when paid and any remaining payments thereafter shall
continue in accordance with the normal schedule set forth in this Plan.

 

2.2                               Acceleration of Vesting of Equity Awards.

 

2.2.1                        Acceleration at Covered Termination.  All
outstanding stock options granted and restricted stock units, restricted stock,
performance shares or other equity award issued by the Company prior to the
Change of Control to an Eligible Participant who suffers a Covered Termination
shall have their vesting accelerated by an additional thirty (30) months on the
date of such Termination Upon Change of Control or Constructive Termination Upon
Change of Control.  To the extent any stock options granted and restricted stock
units, restricted stock, performance shares or other equity award are subject to
Section 409A, vesting will be accelerated only to the extent the acceleration
does not violate Section 409A or cause additional taxes or penalties under
Section 409A.

 

2.2.2                        Acceleration Upon Non-Assumption in a Change of
Control.  If there is a Change of Control transaction in which outstanding stock
options, restricted stock units, restricted stock, performance shares or other
equity awards granted by the Company to an Eligible Participant prior to the
transaction are not replaced with a reasonably equivalent incentive program of
the Successor, then (i) all such options, restricted stock units, restricted
stock, performance shares or other equity awards shall have their vesting fully
accelerated so as to be 100% vested and exercisable prior to the effective date
of the Change of Control, and (ii) the Company shall provide reasonable prior
written notice to the Eligible Participant of (A) the date such unexercised
options or other equity awards will terminate, and (B) the period during which
the Eligible Participant may exercise the unexercised options or other equity
awards.  For the purposes of the foregoing, an option or other equity award
shall be deemed to be replaced with a reasonably equivalent incentive program of
the Successor if the vesting under the replacement program is not less favorable
than the vesting under the option or other equity award and the Board of the
Company otherwise determines that the replacement incentive program is
reasonably equivalent to the option or other equity award being replaced.  Such
a replacement incentive program might include, without limitation, (x) the
Successor assuming the option (or substituting a Successor option) whereby the
option becomes an option to acquire stock of the Successor in a manner
qualifying under Section 424(a) of the Internal Revenue Code of 1986, as amended
(the “Code”), (y) the option becomes an option to acquire the same consideration
per share of common stock subject to the option as the stockholders of the
Company receive for their common stock in the Change of Control transaction (the
“Common Change of Control Consideration”), or (z) the Successor establishes a
cash incentive program whereby each option is replaced with the opportunity to
receive a cash payment equal to the excess of (X) the value of the Common Change
of Control Consideration, over (Y) the aggregate exercise price of the Eligible
Participant’s unexercised options.  As a condition of such replacement incentive
program, the Board of

 

3

--------------------------------------------------------------------------------


 

the Company may require that such replacement incentive program comply with
Treas. Reg. §1.409A-1(b)(5)(v)(D).  If there is a Change of Control transaction
and any outstanding unvested restricted stock units, restricted stock or other
equity award granted by the Company to any Eligible Participant that is subject
to vesting or a repurchase right in favor of the Company is not replaced with
Common Change of Control Consideration, the vesting of such stock shall
accelerate (and any repurchase rights shall lapse) so that such stock is
completely vested immediately prior to the Change of Control transaction.

 

2.3                               Extended Medical and Dental Benefits.

 

2.3.1                        Benefit Continuation.  Each U.S. Eligible
Participant, who continues to be employed by the Company or its Successor or who
makes a valid COBRA election, shall receive continued provision of the Company’s
standard employee medical and dental benefit coverages at standard staff rates,
as elected by the Eligible Participant and in effect immediately prior to the
Change of Control, for so long as, but not to exceed twelve (12) months
following a Change of Control, the Eligible Participant is not eligible to
receive comparable health insurance coverage from another employer.  Continued
health coverage for non-U.S. Eligible Participants shall be negotiated in
accordance with applicable law and policy to provide similar coverage.

 

2.3.2                        Continued Medical Coverage for U.S. Residents.  If
the Eligible Participant resides in the United States, such Eligible Participant
shall be entitled to continued medical and dental insurance coverage in
accordance with the applicable provisions of U.S. federal law (Title X of the
Consolidated Budget Reconciliation Act of 1985 (“COBRA”).  The date of the COBRA
“qualifying event” for the Eligible Participant and his or her dependents shall
be the date of such Eligible Participant’s Covered Termination. Coverage under
Section 2.3.1 will offset the COBRA coverage period.

 

2.3.3                        Termination of Coverage.  Notwithstanding the
preceding provisions of this Section 2.3, in the event an Eligible Participant
dies or becomes covered under another employer’s group health plan during the
continuation period (in which case such Eligible Participant promptly shall
inform the Company), the Company shall cease provision of continued group health
insurance for such Eligible Participant and any dependents to the extent
permitted by COBRA.

 

3.                                    ADJUSTMENT OF EXCESS PAYMENTS PAYABLE TO
AN ELIGIBLE PARTICIPANT SUBJECT TO IRC SECTION 4999

 

In the event it is determined that an Eligible Participant entitled to payments
and/or benefits provided by this Plan or any other amounts in the “nature of
compensation” (whether pursuant to the terms of this Plan or any other plan,
arrangement, or agreement with the Company or any affiliate, any person whose
actions result in a change of ownership or effective control of the Company
covered by Section 280G(b)(2) of the Code or any person affiliated with the
Company or such person) as a result of such change of ownership or effective
control of the Company (“Payments”) would be subject to the excise tax imposed
by Section 4999 of the Code (the “280G Excise Tax”), the Company shall cause to
be determined, before any amounts of the Payments are paid to the Eligible
Participant, which of the following two alternative forms of payment would
maximize the Eligible Participant’s after-tax proceeds: (i) payment in full of
the entire amount of the Payments, or (ii) payment of only a part of the
Payments so that the Eligible Participant receives the largest payment possible
without the imposition of the 280G Excise Tax (“Reduced Payments”).  If it is
determined that Reduced Payments will maximize an Eligible Participant’s
after-tax benefit, then (i) cash compensation subject to Section 409A shall be
reduced first, then cash payments not subject to Section 409A shall be reduced,
(ii) the Payments shall be paid only to the extent permitted under the Reduced
Payments alternative, and (iii) the Eligible Participant shall have no rights to
any additional payments and/or benefits constituting the Payments.  Unless the
Company and Eligible Participant otherwise agree in writing, any determination
required under this Section 3 shall be made in writing by independent public
accountants agreed to by the Company and the Eligible Participant

 

4

--------------------------------------------------------------------------------


 

(the “Accountants”), whose determination shall be conclusive and binding upon
the Eligible Participant and the Company for all purposes.  For purposes of
making the calculations required by this Section 3, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Eligible Participant shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make the required determinations.  The Company
shall bear all fees and expenses the Accountants may reasonably charge in
connection with the services contemplated by this Section 3.

 

4.                                    DEFINITIONS

 

4.1                                Capitalized Terms Defined.  Capitalized terms
used in this Plan shall have the meanings set forth in this Section 4, unless
the context clearly requires a different meaning.

 

4.2                                “Cause” means:

 

(a)                                   theft; a material act of dishonesty or
fraud; intentional falsification of any employment or Company records; or the
commission of any criminal act which impairs the Eligible Participant’s ability
to perform appropriate employment duties for the Company;

 

(b)                                  improper disclosure or use of the Company’s
confidential, business or proprietary information by the Eligible Participant;

 

(c)                                   the Eligible Participant’s conviction
(including any plea of guilty or nolo contendere) for a crime involving moral
turpitude causing material harm to the reputation and standing of the Company,
as determined by the Company in its sole discretion;

 

(d)                                  gross negligence or willful misconduct in
the performance of the Eligible Participant’s assigned duties; or

 

(e)                                   repeated failure by the Eligible
Participant to perform his or her job responsibilities in accordance with
written instructions from such Eligible Participant’s supervisor (which, in the
case of the Company’s Chief Executive Officer, shall be the Company’s Board of
Directors).

 

4.3                               “Change of Control” means:

 

(a)                                  any “person” (as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
acquires, pursuant to a tender or exchange offer made directly to the Company’s
stockholders, direct or indirect ownership of securities of the Company
representing more than 50% of (A) the outstanding shares of common stock of the
Company or (B) the combined voting power of the Company’s then-outstanding
securities;

 

(b)                                 the Company is party to a merger or
consolidation which results in the holders of voting securities of the Company
outstanding immediately prior thereto failing to continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than  50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or

 

(c)                                  the sale or disposition of all or
substantially all of the Company’s assets (or consummation of any transaction
having similar effect) provided that the sale or disposition is of more than
two-thirds (2/3) of the assets of the Company.

 

In any case, a Change of Control must also meet the requirements of a change in
ownership or a sale of a substantial portion of the Company’s assets in
accordance with Section 409A(a)(2)(A)(v) of the Code and the applicable
provisions of Treasury Regulation § 1.409A-3.

 

4.4                                “Company” shall mean Caliper Life
Sciences, Inc. and, following a Change of Control, any Successor that agrees to
assume, or otherwise becomes bound to by operation of law, all the terms

 

5

--------------------------------------------------------------------------------


 

and provisions of this Plan.

 

4.5                                “Constructive Termination Upon Change of
Control” means the termination of employment by an Eligible Participant for Good
Reason, as defined in this Plan, within thirteen (13) months after the
occurrence of any Change of Control; provided that “Constructive Termination
Upon Change of Control” shall not include any termination of the employment of
an Eligible Participant (i) by the Company for Cause; (ii) by the Company as a
result of the Permanent Disability of the Eligible Participant; (iii) as a
result of the death of the Eligible Participant; or (iv) as a result of the
voluntary termination of employment by the Eligible Participant for reasons
other than Good Reason.

 

4.6                                “Covered Termination” shall mean, with
respect to an Eligible Participant for purposes of this Plan, a Termination Upon
Change of Control or a Constructive Termination Upon Change of Control.

 

4.7                                “Effective Date” means November 4, 2008.

 

4.8                               “Eligible Participant” shall mean the
President and Chief Executive Officer of the Company, each officer of the
Company that reports directly to either the President or Chief Executive Officer
of the Company, and such other additional employees of the Company as may be
designated from time to time after the Effective Date to participate in this
Plan by the Compensation Committee of the Board of Directors.

 

4.9                                “Good Reason” means the occurrence of any of
the following conditions following a Change of Control, without the Eligible
Participant’s informed written consent, which conditions remain in effect thirty
(30) days after written notice to the Company from the Eligible Participant of
such condition during which thirty (30) day period the Company has the right to
cure the conditions:

 

(a)                                  a material reduction in the Eligible
Participant’s duties, responsibilities or position;

 

(b)                                 a material reduction in the Eligible
Participant’s base salary or target bonus amount, except for reductions that are
concurrent and consistent with reductions in base salary or target bonus amounts
for all executives of the Successor following a Change of Control; or

 

(c)                                  the relocation of the Eligible
Participant’s work place for the Company to a location more than thirty-five
(35) miles from the location of the work place prior to the Change of Control.

 

4.10                          “Permanent Disability” means that:

 

(a)                                  the Eligible Participant has been
incapacitated by bodily injury, illness or disease so as to be prevented thereby
from engaging in the performance of such Eligible Participant’s duties;

 

(b)                                 such total incapacity shall have continued
for a period of six (6) consecutive months; and

 

(c)                                  such incapacity will, in the opinion of a
qualified physician, be permanent and continuous during the remainder of such
Eligible Participant’s life.

 

4.11                          “Successor” means the Company as defined above and
any successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company.

 

4.12                          “Termination Upon Change of Control” means any
actual termination of the employment of an Eligible Participant by the Company
without Cause during the period commencing thirty (30) days prior to the earlier
of (i) the date that the Company first publicly announces it is conducting
negotiations leading to a Change of Control, or (ii) the date that the Company
enters into a definitive agreement that would result in a Change of Control
(even though still subject to approval by the Company’s stockholders

 

6

--------------------------------------------------------------------------------


 

and other conditions and contingencies); and ending on the earlier of (x) the
date on which the Company announces that the definitive agreement described in
clause (ii) above has been terminated or that the Company’s efforts to
consummate the Change of Control contemplated by the previously announced
negotiations or by a previously executed definitive agreement have been
abandoned or (y) the date which is thirteen (13) months after the Change of
Control; provided that “Termination Upon Change of Control” shall not include
any termination of the employment of an Eligible Participant (i) by the Company
for Cause; (ii) by the Company as a result of the Permanent Disability of the
Eligible Participant; (iii) as a result of the death of the Eligible
Participant, or (iv) as a result of the voluntary termination of employment by
the Eligible Participant for reasons other than Good Reason.

 

5.                                    EXCLUSIVE REMEDY

 

5.1                                Sole Remedy for Covered Terminations.  The
payments and benefits provided for in Sections 2 and 3 shall constitute an
Eligible Participant’s sole and exclusive remedy for any alleged injury or other
damages arising out of the cessation of the employment relationship between the
Eligible Participant and the Company in the event of the Eligible Participant’s
Covered Termination, except as expressly set forth in a written agreement or in
a duly executed employment agreement between Company and an Eligible
Participant, whether entered into before or after the Effective Date.

 

5.2                               No Other Benefits Payable.  An Eligible
Participant shall not be entitled to any other compensation, benefits, or other
payments from the Company as a result of any termination of employment with
respect to which the payments and/or benefits described in Sections 2 and 3 have
been provided to the Eligible Participant, except as expressly set forth in a
written agreement or in a duly executed employment agreement between Company and
an Eligible Participant; provided that nothing in this Plan shall affect an
Eligible Participant’s entitlement to receive outplacement and financial
planning services ordinarily available to officers upon the termination of their
employment by the Company.

 

5.3                                Release of Claims.  The Company shall
condition payment of the cash severance benefits described in Section 2.1 of
this Plan and the stock option, restricted stock unit, restricted stock,
performance share or other equity award acceleration described in Section 2.2
upon the delivery by Eligible Participant of a signed release of claims in a
form reasonably satisfactory to the Company.

 

6.                                    PROPRIETARY AND CONFIDENTIAL INFORMATION

 

The Company shall condition payment of the cash severance benefits described in
Section 2.1 of this Plan and the stock option, restricted stock unit, restricted
stock, performance share or other equity award acceleration described in
Section 2.2 upon the Eligible Participant’s acknowledgment of his or her
continuing obligation to abide by the terms and conditions of the Company’s
confidentiality and/or proprietary rights agreement between the Eligible
Participant and the Company.

 

7.                                    NON-SOLICITATION

 

7.1                               Agreement Not to Solicit.  The Company shall
condition payment of the cash severance benefits described in Section 2.1 of
this Plan and the stock option, restricted stock unit, restricted stock,
performance share or other equity award acceleration described in Section 2.2
upon an Eligible Participant’s agreement, for a period of two (2) years after
the Eligible Participant’s Covered Termination, to not, directly or indirectly,
solicit the services or business of any employee, distributor, vendor,
representative or customer of the Company, or in any other manner persuade any
such person or entity to discontinue that person’s or entity’s relationship with
or to the Company.

 

7.2                               Other Agreements Not Superseded.  No provision
of this Plan shall supersede or limit the terms, including more restrictive
terms, of any other agreement by an Eligible Participant to refrain from
competition with or from soliciting the employees or customers of the Company.

 

7

--------------------------------------------------------------------------------


 

8.                                      ARBITRATION

 

8.1                               Disputes Subject to Arbitration.  Any claim,
dispute or controversy arising out of this Plan, the interpretation, validity or
enforceability of this Plan, or the alleged breach thereof shall be submitted by
the parties to binding arbitration by the American Arbitration Association;
provided, that (i) the arbitrator shall have no authority to make any ruling or
judgment that would confer any rights with respect to the trade secrets,
confidential and proprietary information or other intellectual property of the
Company upon an Eligible Participant or any third party; and (ii) this
arbitration provision shall not preclude the Company from seeking legal and
equitable relief from any court having jurisdiction with respect to any disputes
or claims relating to or arising out of the misuse or misappropriation of the
Company’s intellectual property.  Judgment may be entered on the award of the
arbitrator in any court having jurisdiction.

 

8.2                               Site of Arbitration. The site of the
arbitration proceeding shall be either Boston, Massachusetts or San Francisco,
California, depending on which city is closer to the office of the Company where
the Eligible Participant was employed by the Company.

 

9.                                      OTHER BENEFIT PLANS; NONCUMULATION OF
BENEFITS

 

9.1                              No Limitation of Regular Benefit Plans.  Except
as provided in Section 9.2 below, this Plan is not intended to and shall not
affect, limit or terminate any plans, programs, or arrangements of the Company
that are regularly made available to a significant number of employees, officers
or executives of the Company, including without limitation the Company’s stock
option plans.

 

9.2                              Noncumulation of Benefits.  An Eligible
Participant may not cumulate cash severance payments, stock option, restricted
stock or other equity award acceleration and excise tax reimbursement benefits
under both this Plan and any other agreement or plan or policy of the Company,
any statutory or legal allowance or provision, or otherwise.  If an Eligible
Participant has any other binding written agreement with the Company which
provides that upon a Change of Control or termination of employment such
Eligible Participant shall receive one or more of the benefits described in
Sections 2 and 3 of this Plan (i.e., the payment of cash compensation or
prorated bonus, acceleration of vesting of stock options, restricted stock
rights or other equity award, and adjustments or payments relating to federal
excise tax), then with respect to those benefits the aggregate amounts payable
under this Plan shall be reduced by the amounts paid or payable under such other
and separate agreements.

 

10.                               SUCCESSORS AND ASSIGNS

 

10.1                        Successors of the Company.  The Company will require
any Successor expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.  Failure of the Company to obtain such agreement shall be a material
breach of this Plan.

 

10.2                         No Assignment of Rights.  Except as set forth in
Section 10.3, the interest of any Eligible Participant in this Plan or in any
distribution to be made under this Plan may not be assigned, pledged, alienated,
anticipated, or otherwise encumbered (either at law or in equity) and shall not
be subject to attachment, bankruptcy, garnishment, levy, execution, or other
legal or equitable process.  Any act in violation of this Section 10.2 shall be
void.

 

10.3                         Heirs and Representatives of Eligible Participant. 
An Eligible Participant’s accrued rights under this Plan shall inure to the
benefit of and be enforceable by an Eligible Participant’s personal and legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.

 

11.                               NOTICES

 

For purposes of this Plan, notices and all other communications permitted or
provided for in this

 

8

--------------------------------------------------------------------------------


 

Plan shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, as follows:

 

If to the Company:

Caliper Life Sciences, Inc.

 

 

Attention: General Counsel

 

 

63 Elm Street

 

 

Hopkinton, MA 01748

 

 

and if to an Eligible Participant at the most recent address recorded in the
records of the Company.  Either party may provide the other with notices of
change of address, which shall be effective upon receipt.

 

12.                             AUTHORITY OF THE BOARD OF THE COMPANY

 

The Board of the Company, or a designated subcommittee thereof, shall have the
authority to administer the Plan, interpret the provisions of the Plan and to
determine any question arising under, or in connection with the administration
or operation of, the Plan, including, without limitations, questions of fact. 
If applicable, the Plan shall be interpreted and administered in a manner
consistent with Section 409A.

 

13.                             SEVERABILITY OF PROVISIONS

 

If anyone or more of the provisions (or any part thereof) of this Plan shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions (or any part thereof) shall not
in any way be affected or impaired thereby.

 

14.                             AMENDMENT, SUSPENSION OR TERMINATION

 

At any time after the Effective Date of this Plan and prior to the date thirty
(30) days before the earlier of (i) the date that the Company first publicly
announces it is conducting negotiations leading to a Change of Control, or
(ii) the date that the Company enters into a definitive agreement that would
result in a Change of Control (even though still subject to approval by the
Company’s stockholders and other conditions and contingencies), the Board of
Directors of the Company shall have the right to amend, suspend or terminate
this Plan at any time and for any reason.  Notwithstanding the preceding
sentence, however, no amendment or termination of this Plan shall reduce any
Eligible Participant’s rights or benefits that have accrued and become payable
under this Plan before the date the amendment is adopted or this Plan is
terminated, as appropriate.  Any such amendment shall comply with the
requirements of Section 409A, if applicable.

 

15.                             EFFECTIVE DATE

 

The Effective Date of this Plan is November 4, 2008.  This Plan amends and
restates in its entirety, and supersedes and replaces, the Plan adopted by the
Company’s Board of Directors on February 16, 2005, which itself amended and
restated the Change of Control Sr. Mgmt Severance/Equity Acceleration Plan
adopted by the Company’s Board of Directors on December 6, 2000.

 

9

--------------------------------------------------------------------------------
